Citation Nr: 1454762	
Decision Date: 12/12/14    Archive Date: 12/17/14

DOCKET NO.  10-02 383	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a low back disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for coronary artery disease, status post myocardial infarction and bypass surgery.

3.  Entitlement to service connection for residuals of a stroke.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Barstow, Counsel
INTRODUCTION

The Veteran had active military service from November 1970 to September 1977 and from March 1980 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the VA Regional Office (RO) in Huntington, West Virginia.  Due to the location of the Veteran's residence, jurisdiction of his appeal is with the RO in Atlanta, Georgia.

In October 2014, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

For the reasons set forth below, the Board is reopening the Veteran's claims.  The underlying service connection issues being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  By an unappealed January 2006 rating decision, the RO denied service connection for a low back disorder; coronary artery disease, status post myocardial infarction and bypass surgery; and residuals of a stroke on the basis that there was no evidence showing a nexus between those disorders and his military service.  

2.  Evidence received after the January 2006 denial relates to unestablished facts necessary to substantiate the claims of service connection for a low back disorder; coronary artery disease, status post myocardial infarction and bypass surgery; and residuals of a stroke and raises a reasonable possibility of substantiating the underlying claims.



CONCLUSIONS OF LAW

1.  The RO's January 2006 denial of service connection for a low back disorder; coronary artery disease, status post myocardial infarction and bypass surgery; and residuals of a stroke is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2014).  

2.  Evidence received since the final January 2006 rating decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination as to the petitions to reopen, no discussion of compliance with VA's duty to notify and assist is necessary.

Service connection for a low back disorder; coronary artery disease, status post myocardial infarction and bypass surgery; and residuals of a stroke were denied in January 2006 because there the evidence did not show that those disorders were related to the Veteran's military service.  After receiving notice of the January 2006 decision, the Veteran did not initiate an appeal of the denial of those issues.  Later, in May 2007, however, he applied to have his claim reopened.

A decision of the RO becomes final and is not subject to revision on the same factual basis unless an appeal is initiated within one year of the notice of decision, or within 60 days of the issuance of the statement of the case (SOC).  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to agency decision makers.  "Material" evidence is evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is new and material, the "credibility of the evidence is to be presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Here, relevant evidence of record at the time of the January 2006 rating decision consisted of the Veteran's service treatment records (STRs) and post-service medical records.  With regards to his back, his STRs showed that he was diagnosed with a lumbosacral strain in June 1991, mechanical low back pain in July 1992, and an acute lower back strain in August 1992.  As for his coronary artery disease and residuals of a stroke, the Veteran's STRs show that he had high cholesterol dating as far back as June 1987 as well as a diagnosis of pulmonary venous hypertension in April 1994.  A June 1987 record shows that the Veteran was instructed that high cholesterol made it more likely that he was to suffer a coronary event.  Pertinent post-service treatment records show that the Veteran had a probable cerebrovascular event in June 2000; a myocardial infarction and bypass surgery in December 2000; and surgery for a herniated disk with degeneration at L4-5 in December 2003 following a work-related injury.  None of the Veteran's treatment records showed that his claimed disorders were related to his military service.  There was also no evidence that any presumptive disabilities were incurred within one year of the Veteran's retirement from service in 1997.

Accordingly, at the time of the denials in January 2006, the claims folder contained no competent evidence that a low back disorder; coronary artery disease, status post myocardial infarction and bypass surgery; and residuals of a stroke were related to the Veteran's military service.  Thus, the RO, in January 2006, denied service connection for those issues.  The Veteran did not appeal the RO's decision, and those denials became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2014); 38 C.F.R. §§ 20.200, 20.302, 20.1103 (2014).  

In reaching the conclusion that that decision is final, the Board is cognizant of the holding of the United States Court of Appeals for the Federal Circuit (Federal Circuit) in Bond v. Shinseki, 659 F.3d 1362 (2011).  In that case, the Federal Circuit found that 38 C.F.R. § 3.156(b) requires that VA evaluate submissions during relevant time periods to determine whether they contain new and material evidence relevant to a pending claim, even if the new submission may support a new claim.  Bond v. Shinseki, 659 F.3d 1362 (2011).  Here, no additional evidence pertinent to the issues of service connection for a low back disorder; coronary artery disease, status post myocardial infarction and bypass surgery; and residuals of a stroke was received prior to the expiration of the appeal period.  The January 2006 rating decision is thus final.  

The Board acknowledges the Veteran's report that he submitted a timely notice of disagreement in December 2006; a copy of such is in the claims file date stamped as being received in May 2007.  The United States Court of Appeals for Veterans Claims (Court) has applied a presumption of regularity to all manner of VA processes and procedures.  See Woods v. Gober, 14 Vet. App. 214, 220 (2000).  In applying this legal principle to the present instance, the presumption of regularity applies to VA's actions following receipt of a notice of disagreement.  It is presumed that VA properly processed all appeals submitted by the Veteran or his representative, including affixing evidence of the date of receipt by VA, and associating the appeal with the claims folder.  Clear evidence is required to rebut the presumption of regularity.  See id.; see also Baldwin v. Brown, 13 Vet. App. 1, 6 (1999), Mindenhall v. Brown, 7 Vet. App. 271 (1994).

The Board finds that clear evidence sufficient to rebut the presumption of regularity has not been submitted.  No postmark or certified receipt showing that the notice of disagreement was mailed in December 2006 has been provided.  In this case, the only evidence suggesting that a notice of disagreement was filed in December 2006 are the Veteran's unsubstantiated statements.  Therefore, the Board is unable to conclude that clear evidence to rebut the presumption of regularity has been provided.  As such, the evidence does not support a finding that a timely notice of disagreement for the January 2006 rating decision was received.  Therefore, the Board reiterates that that rating decision is final.

The relevant evidence received since the denials consists of additional medical records and the Veteran's testimony at his October 2014 hearing.  The Veteran's testimony shows that he has had back pain since his in-service diagnoses.  It also suggests that his coronary artery disease and stroke may be related to his in-service high cholesterol and pulmonary venous hypertension.  

The evidence of record obtained since the January 2006 rating decision, particularly the Veteran's testimony, suggests that his current disorders may be related to his military service.  Thus, this newly received evidence relates to unestablished facts necessary to reopen the previously denied claims of service connection for a low back disorder; coronary artery disease, status post myocardial infarction and bypass surgery; and residuals of a stroke.  Therefore, the Board concludes that new and material evidence has been submitted sufficient to reopen these claims.  Accordingly, and based on this evidentiary posture, the Board grants the Veteran's application to reopen these previously denied claims.  


ORDER

New and material evidence having been presented, the claim of entitlement to service connection for a low back disorder is reopened.

New and material evidence having been presented, the claim of entitlement to service connection for coronary artery disease, status post myocardial infarction and bypass surgery is reopened.

New and material evidence having been presented, the claim of entitlement to service connection for residuals of a stroke is reopened.


REMAND

Regrettably, a remand is necessary for the underlying service connection issues.  The Veteran has not been afforded a VA examination to determine whether his low back disorder; coronary artery disease, status post myocardial infarction and bypass surgery; and residuals of a stroke are related to his military service.  In light of the Veteran's pertinent STRs and testimony, the Board concludes that a remand is necessary to provide the Veteran with a VA examination.  

Accordingly, the case is REMANDED for the following action:

1.  Procure records of post-service treatment that the Veteran has received.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

2.  Then, accord the Veteran appropriate VA examinations to determine the nature, extent, and etiology of any diagnosed low back disorder, coronary artery disease, and residuals of a stroke.  His claims file, including a copy of this remand, must be made available to the examiner(s) for review in connection with the examinations.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner(s) is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed low back disorder, coronary artery disease, and residuals of a stroke are related to the Veteran's military service.  

For the Veteran's low back, the examiner should discuss the Veteran's in-service complaints and diagnoses in 1991 and 1992, as well as his reports of continuing symptoms since service.  The examiner should also address the Veteran's post-service work injury in 2003.  The examiner should opine as to whether any currently diagnosed low back disorder is related to the Veteran's in-service diagnoses.

For the Veteran's coronary artery disease and residuals of a stroke, the examiner should discuss the Veteran's high cholesterol and pulmonary venous hypertension in service.  The examiner should opine as to whether the Veteran's coronary artery disease and stroke are related to the in-service high cholesterol and pulmonary venous hypertension.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner(s) must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination reports comply with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner(s) for corrective action, as appropriate.

4.  Then, readjudicate the issues remaining on appeal.  If any benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT E. SULLIVAN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


